In fixing the salary of the county judge, the first grand jury acting upon the subject, establishes a salary for one year only, and not for each year of the judicial term. Over the salary for each year, the grand juries of that year possess all the powers conferred by sections 281 and 316 of the Code. Hence, where the grand jury serving at the spring term of the court in 1877, fixed a salary of thirteen hundred dollars, the grand jury serving at the spring term of the court in 1878 could lawfully fix a salary of eight hundred dollars. The result would be to entitle the county judge to the former sum as his salary for the former year, and to the latter sum as his salary for the latter year.